Case 13-41715        Doc 63     Filed 01/22/19     Entered 01/22/19 08:54:11          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41715
         Rudolf H Stein
         Scarlott A Stein
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/25/2013.

         2) The plan was confirmed on 12/19/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/01/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $43,000.00.

         10) Amount of unsecured claims discharged without payment: $63,915.31.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-41715      Doc 63    Filed 01/22/19      Entered 01/22/19 08:54:11                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $45,360.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $45,360.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,134.88
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,134.88

 Attorney fees paid and disclosed by debtor:              $1,000.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC           Unsecured       4,137.00       4,233.57         4,233.57      1,510.64        0.00
 ALTAIR OH XIII LLC           Unsecured          522.00        565.76           565.76        201.88        0.00
 CITIMORTGAGE INC             Secured              0.00          0.00             0.00           0.00       0.00
 COMENITY BANK                Unsecured       3,071.00       3,026.74         3,026.74      1,080.01        0.00
 COMENITY BANK                Unsecured          292.00        448.56           448.56        160.06        0.00
 COMENITY BANK                Unsecured          234.00        269.23           269.23          96.07       0.00
 COMENITY BANK                Unsecured          459.00        504.04           504.04        179.85        0.00
 COMENITY BANK                Unsecured          906.00        963.49           963.49        343.80        0.00
 COMENITY BANK                Unsecured          515.00        561.62           561.62        200.40        0.00
 COMENITY BANK                Unsecured             NA       1,457.77         1,457.77        520.17        0.00
 DISCOVER BANK                Unsecured      18,343.00     18,292.55        18,292.55       6,527.21        0.00
 ECMC                         Unsecured      40,042.00     40,057.90        40,057.90      14,293.60        0.00
 ECMC                         Unsecured      13,739.00     18,476.08        18,476.08       6,592.70        0.00
 LVNV FUNDING                 Unsecured       5,158.00       5,259.81         5,259.81      1,876.82        0.00
 LVNV FUNDING                 Unsecured       8,567.00       8,712.96         8,712.96      3,108.99        0.00
 MONROE & MAIN                Unsecured             NA         312.90           312.90        111.65        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       4,437.00       4,359.11         4,359.11      1,555.43        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       1,542.00       1,852.59         1,852.59        661.05        0.00
 QUANTUM3 GROUP               Unsecured       1,191.00       1,179.88         1,179.88        421.01        0.00
 QUANTUM3 GROUP               Unsecured       2,180.00       2,196.55         2,196.55        783.78        0.00
 CHASE                        Unsecured      10,184.00            NA               NA            0.00       0.00
 CHASE                        Unsecured      10,114.00            NA               NA            0.00       0.00
 CHASE                        Unsecured       4,779.00            NA               NA            0.00       0.00
 CHASE                        Unsecured       2,217.00            NA               NA            0.00       0.00
 CHASE                        Unsecured          429.00           NA               NA            0.00       0.00
 EDUCATION AES/M&TASELT       Unsecured       4,689.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-41715       Doc 63     Filed 01/22/19    Entered 01/22/19 08:54:11                Desc       Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
 COMENITY BANK/THE SPORTS AUTH Unsecured      1,334.00            NA           NA             0.00        0.00
 TOYOTA MOTOR CREDIT CORP      Secured             0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                 $0.00               $0.00
       Mortgage Arrearage                                   $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
       All Other Secured                                    $0.00                 $0.00               $0.00
 TOTAL SECURED:                                             $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                                  $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $112,731.11         $40,225.12                   $0.00


 Disbursements:

        Expenses of Administration                          $5,134.88
        Disbursements to Creditors                         $40,225.12

 TOTAL DISBURSEMENTS :                                                                      $45,360.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-41715        Doc 63      Filed 01/22/19     Entered 01/22/19 08:54:11            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/17/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
